Pratt, J.
The granting of alimony and counsel fees, in actions for divorce, rests in the discretion of the court, having in view the pecuniary condition of the parties and the good faith they respectively exhibit. JSTo encouragement should be given to suits instituted solely for the purpose of procuring alimony, and such suits should be speedily determined. The rule is to allow only such sums for alimony and counsel fees as the husband is able to pay, and sufficient to properly support the wife, and enable her to try the cause. The plaintiff has already been allowed a counsel fee, in this case, of $50, no part of which has been expended in preparing the case for trial. We think, under all the circumstances, $75 is as much as defendant ought to pay, in addition to what he' has already paid. The order below is modified by fixing the sum at $75, and as so modified affirmed, without costs to either party.